Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 6, 1989 (People v Thomas, 147 AD2d 510 [1989]), affirming a judgment of the Supreme Court, Kings County, rendered February 5, 1979, and an order of the same court dated October 28, 1983.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *330effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Ritter, Santucci and Altman, JJ., concur.